Citation Nr: 1123533	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in April 2008.  The transcript of said hearing is in the claims file.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran is unable to obtain and sustain a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a TDIU, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran claims that he is unemployable secondary to his service-connected disabilities.  He claims that he has not been able to work due to the severity of his service-connected bilateral knee and back problems.  He relates that, when he was a driver, his back would give out and his legs would go numb.  He also claims that his depression because of chronic pain is also a factor.  At a hearing before the undersigned in April 2008, the Veteran testified that he last worked in 2002 as a driver for an auto sales firm.  He stated that he got into an accident because of his back, and he has not worked since.  He stated that the doctors have recommended that he not do prolonged walking or riding any distance because of his bilateral knee and back disabilities.  He also stated that he had tried to get a job as a bus driver but was disqualified because he was not able to lift a child (about 85 pounds) because of his knees and back.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The 60 and 40 percent requirements are met if (1) the disabilities are of one or both upper extremities or lower extremities, (2) the disabilities result from common etiology or a single accident, (3) the disabilities affect a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran is service-connected for degenerative arthritis of the lumbar spine evaluated as 40 percent disabling since October 2001; degenerative arthritis of both knees each evaluated as 20 percent disabling since September 1997; and a depressive disorder evaluated as 50 percent disabling since April 2006.  His service-connected disabilities have a combined disability rating of 80 percent effective April 11, 2006.  The Board notes that prior to April 2006, the Veteran's combined rating was 60 percent.  Consequently, the Board finds that, as of April 11, 2006, the Veteran meets the schedular criteria for a TDIU in that he has at least one disability rated 40 percent disabling with a combined rating in excess of 70 percent.  The RO has continued to deny his claim, however, finding that, although limited, he is not unable to secure and follow a substantially gainful occupation due to service-connected disability.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

After considering all the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities are of such severity as to make him unable to secure or follow a substantially gainful occupation.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence of record establishes that, despite having a college degree in political science, the Veteran has an employment history of essentially working as a warehouseman and driver.  Occupational medical records also show that, during the Veteran's years working as a warehouseman, he was placed on light duty multiple times relating to his service-connected knee and back disabilities.  The Board notes that the Veteran has submitted a statement from his last employer that indicates he was terminated on July 1, 2002.  According to the Veteran, he has not worked since.

VA treatment records and private records are not relevant to the issue of the Veteran's unemployability except for his VA mental health records.  These show the Veteran underwent mental health assessment in May 2006 at which he was diagnosed to have major depressive disorder, recurrent and severe, and a Global Assessment of Functioning (GAF) score of 40 was given.  He was noted to have the full range of depressive symptoms including sleep changes, isolation, suicidal ideation, hopelessness, decreased energy, and decreased interest.  

A mental health history and assessment note from November 2006 indicates the Veteran saw himself as a "fat old, no-good thing."  It was noted that the Veteran's depression seemed to have its origins with and has a clinical course which follows his progressive loss of autonomy from the service-connected bilateral knee and back problems and their complications.  Further the psychiatrist noted that the depressions and irritability from pain and poor self image has led to many dysfunctional relationships as the Veteran is very sensitive to loss and perceived rejection.  It was noted that the Veteran did not do well in situations where he perceives that he is not in control.  He was tearful when talking about losses.  He related that his knee and back problems leave him feeling helpless and without worth.  The psychiatrist went through the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, and stated that the Veteran had marked suicidal ideation; near continuous depression that has interfered with both social and occupational functioning; impaired impulse control (road rage and other impulsivity when frustrated or angry); neglect of personal hygiene (will often not get dressed or shave and will neglect bathing until he smells bad); difficulty adapting to stressful circumstances (marked problem in that he would deal by avoiding all stressful situations by isolating); and an inability to establish and maintain effective relationships (has difficulties establishing friendships, lives isolated, and is estranged from children).  The psychiatrist's assessment was depressive disorder secondary to loss of autonomy for service-connected bilateral knee and back problems.  He assigned a GAF score of 40.  He opined that it is unlikely that, if not for his service-connected conditions, the Veteran's depression would be a significant disabling issue in his life. 

Subsequent mental health treatment records demonstrate the Veteran continued to have significant impairment with GAF scores of 40 assigned, except that in August 2007 a GAF score of 30/40 was given, indicating a possible worsening in the Veteran's psychiatric condition.

VA examination reports from March 2002, July 2003, April 2004 and May 2004, although showing the severity of the Veteran's service-connected degenerative arthritis of the bilateral knees and lumbar spine, do not provide any evidence as to the Veteran's employability.  The Veteran underwent a VA mental disorders examination in July 2006.  As a result of that examination, a diagnosis of major depressive disorder with psychotic features was given, and a GAF score of 40 was assigned.  It was noted that the mental health symptomatology at the present time in terms of its frequency and intensity that would negatively impact work included auditory hallucinations, anger, irritability and isolation.  In the opinion of the examiner, work impairment due to these symptoms would be serious and it would be unlikely that the Veteran could sustain long-term employment.  The Board notes that, at this time, service connection for the Veteran's psychiatric disorder had not been granted.

In October 2009, the Board granted service connection for a depressive disorder as secondary to the Veteran's service-connected bilateral knee and lumbar spine disabilities, and remanded his claim for a TDIU for additional development and adjudication.  By rating decision issued in December 2009, the RO effectuated the Board's decision granting service connection for depressive disorder evaluating it as 50 percent disabling effective April 11, 2006 (the date of the Veteran's claim for service connection).  Thereafter, the RO obtained a General Medical VA examination and a mental health VA examination in April 2010 relating to the Veteran's claim for a TDIU.

At the General Medical VA examination, the Veteran reported that overall functional assessment as a result of chronic low back pain and bilateral knee problems is that these conditions decrease his ability to do his work and recreational activities, and they limit his usual daily activities.  Physical examination of the lumbar spine demonstrated it was quite stiff, and the Veteran was not able to stay seated because of his back pain.  His posture and gait were antalgic.  Range of motion consisted of forward flexion to 15 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, right rotation to 15 degrees, and left rotation to 10 degrees.  Repetitive activity produced pain, but no change in the range of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  

Physical examination of the knees showed they were bilaterally very painful, both to touch and to any form of movement.  There was no edema, effusion, instability, weakness, redness, heat, or abnormal movement.  Range of motion of both knees was 0 to 30 degrees.  The collateral and cruciate ligaments were intact.  McMurray's test was negative.  Repetitive activity produced what appeared to be a moderate to severe amount of pain, and there was crepitation bilaterally.  There was no change to range of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  

X-rays showed the right knee had moderate to severe osteoarthritis; the left knee had extensive vascular calcification; and the lumbar spine had multi-level degenerative disc disease with retrolisthesis of L1 on L2, L2 on L3, and L4 on L5, and anterio-listhesis of L3 on L4.  The assessment as to the lumbar spine was multi-level degenerative disc disease with marked restriction of range of motion and moderate ongoing pain that would severely limit the Veteran's ability to obtain or retain employment.  The assessment as to the right knee was extensive osteoarthrosis with marked limitation of range of motion, which would severely limit his ability to obtain or retain employment.  The assessment as to the left knee was moderate osteoarthrosis with a moderate limitation of range of motion, which would severely limit his ability to obtain or retain employment.

At the mental disorders VA examination, the Veteran reported having problems with depression, anhedonia, poor energy, insomnia and a variable appetite.  He stated that these symptoms are problematic on a daily basis and cause moderate severity on a daily basis.  Mental status examination demonstrated the Veteran wore disheveled clothing.  He paced throughout the examination.  His mood was anxious and agitated, but he was cooperative and his affect was normal.  Speech, thought content and thought process were unremarkable.  He had no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behaviors, panic attacks, homicidal or suicidal thoughts or problems with activities of daily living.  His memory was normal.  His insight and judgment were intact.  The assessment was major depressive disorder.  A GAF score of 50 assigned.  

The examiner noted that the Veteran had been unemployed for the last 10 years because of his physical problems, per his statement; however, the examiner stated that he suspects the Veteran's depression and possible personality structure also cause him problems with employability and probably contribute to his difficulty with gainful employment.  It was noted that he had significant problems getting along with some of the medical staff upon coming to UCC San Diego; and during the interview he could not stop perseverating on difficulties he has had with the members of the staff.  The examiner noted it was difficult maintaining a linear interview because the Veteran kept perseverating.  The examiner further stated that he suspects that the Veteran is socially isolated because he has had difficulty with other people throughout his lifetime.  However, in describing the Veteran's occupational and social impairment in terms of the rating criteria, the examiner stated there would only be occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning, which the Board notes is the criteria for a 30 percent disability rating under the rating criteria.  Nevertheless, the examiner stated that he believes that all these things (problems with poor energy, poor concentration, anhedonia, insomnia, irritability, and social isolation) are related to the Veteran's depression which over the years had slowly become worse and that his slowly worsening depression makes it hard to be employable and may contribute to his difficulties with gainful employment.

The Board acknowledges that the medical evidence does not clearly state that the Veteran's service-connected disabilities of degenerative arthritis of the bilateral knees and lumbar spine and depressive disorder render the Veteran to be unable to obtain or sustain a substantially gainful occupation.  However, reading the evidence in the light most favorable to the Veteran, the Board finds that it does raise a reasonable doubt that the Veteran's service-connected disabilities taken as a whole cause him to be totally unemployable.  

First, the Board notes that the VA mental health treatment records and the July 2006 VA mental disorders examination assign a GAF score of 40 for the Veteran's depressive disorder, and the last VA mental health treatment record from August 2007 showed a GAF of 30/40.  A GAF score is highly probative as it relates directly to an individual's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See DSM-IV at 44-47.  A GAF score of 21-30 contemplates behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Thus, these GAF scores are clear evidence of substantial occupational impairment.  Moreover, even though the April 2010 VA examiner only gave a GAF score of 50, such a GAF score still contemplates serious occupational impairment (e.g., unable to keep a job).  Id.  Furthermore, even though he indicates the Veteran's depressive disorder would only cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, he also stated that the Veteran's slowly worsening depression makes it hard for him to be employable and may contributes to his difficulties with gainful employment.  In comparison, the July 2006 VA examiner opined that the Veteran's work impairment due to his depression symptoms would be serious and it would be unlikely that the Veteran could sustain long-term employment.

As for the Veteran's service-connected degenerative arthritis of the bilateral knees and lumbar spine, the Board notes that the April 2010 General Medical VA examination makes it clear the Veteran his severe limitations due to these service-connected conditions.  In fact, the examiner stated that these conditions would "severely limit his ability to obtain or retain employment."  The Board finds the examiner's use of the word "severely" to be significant in determining the extent of the impact of the Veteran's disabilities on his employability.  Furthermore, the Board notes that the examiner did not indicate that the Veteran retained any residual functional capacity for any type of employment, e.g., sedentary employment.  The Board, therefore, finds this evidence raises a reasonable doubt that the Veteran's service-connected bilateral knee and lumbar spine disabilities cause him to be unable to obtain or sustain a substantially gainful occupation.

Furthermore, the Board notes that, given the Veteran's employment background, it is hard to imagine that he would be able to find sedentary work that would accommodate his multiple disabilities, which include limitations in walking, standing, lifting and bending due to his bilateral knee and back disabilities and relationship difficulties due to his depressive disorder.  Such limitations most likely preclude the Veteran from obtaining any employment in industries such as retail or manufacturing.  Furthermore, even though the Veteran has a college degree, there appears to be educational deficits that, when combined with complications from his service-connected disabilities, suggest that it would be very difficult for him to find sedentary work in an office setting.  In this regard, the Board notes that the correspondence received by VA from the Veteran clearly shows a significant deficiency in writing skill as shown by his poor spelling and grammar, which at times made his statements difficult to comprehend.  This lack of basic writing skills combined with his service-connected disabilities, make it difficult to imagine that he could perform any type of sedentary office position.  


Thus, taken as a whole, the Board finds that the evidence raises a reasonable doubt that the Veteran is unable to obtain or sustain a substantially gainful occupation.  The evidence is, therefore, in equipoise.  As the Board must resolve all reasonable doubt in favor of the Veteran, it concludes that entitlement to a TDIU is warranted, and the Veteran's appeal is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


